Citation Nr: 0432307	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  97-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to December 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that decreased the rating for schizophrenic 
reaction from 30 percent to 10 percent effective May 1, 1996.  
A September 2000 rating action recharacterized the disability 
as schizophrenia and increased the rating to 50 percent from 
September 27, 1994.  A June 2003 rating action 
recharacterized the disability as schizoaffective disorder 
and granted an earlier effective date for the grant of the 50 
percent rating from August 19, 1993.  

Although the September 2000 and June 2003 rating actions 
resulted in an increase, the claim for a rating in excess of 
50 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Since the RO issued the June 2004 supplemental statement of 
the case, the veteran has presented an additional lay 
statement, which was received by the Board five days later in 
June 2004.  The Board does not have the authority to consider 
this additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claim.  

The VA must also remand the case to obtain complete VA 
medical records for the veteran.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the June 2004 lay statement, received five days 
after the June 2004 supplemental statement of the case was 
issued, the veteran asserted that additional VA psychiatric 
medical records had been accrued at the VA Medical Center, 
16111 Plummer Street, Sepulveda, California 91343-2099 and 
that he wanted these records used in rating his disability.  
These VA medical records must be obtained before the Board 
renders a decision.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

After complete VA medical records have been obtained, the VA 
has a duty to assist the veteran in scheduling a new VA 
psychiatric examination.  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2003); also 
see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 (2003).  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the last VA 
psychiatric examination took place over two years ago, in 
July 2002.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded to the RO for the following action:  

1.  The RO should request and associate 
with the claims file copies of the 
veteran's complete VA psychiatric records 
since March 2004 from the VA Medical 
Center, 16111 Plummer Street, Sepulveda, 
California 91343-2099.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time for the veteran to respond.  

2.  After completion of Step #1, contact 
the appropriate VA medical facility(ies) 
to schedule a psychiatric examination for 
the veteran.  Failure of the veteran to 
report for the scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  

The psychiatric examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected schizoaffective 
disorder upon the veteran's ordinary 
activity, including employment; and 
ii) if present, note suicidal ideation; 
obsessional rituals that interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); the inability to 
establish and maintain effective 
relationships; gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation as to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; and active 
psychotic manifestations of such extent, 
severity, depth, persistence, or 
bizarreness as to produce total social 
and industrial inadaptability.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 
at 1348.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 50 percent for 
schizoaffective disorder based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






